DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff LaBaw on 1/28/2022.
Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 
1. (Currently Amended) A method for using an anonymized biometric representation of a target individual in a computer based security system, comprising: 
obtaining a detailed input biometric signal associated with a target individual; 
constructing a weakened biometric representation of the detailed biometric signal such that the weakened biometric representation is designed to identify a plurality of individuals including the target individual by passing a strong biometric representation computed from the input biometric signal through a lossy compressor and then decompressing the representation; and 
enrolling the target individual in a data store associated with the computer based security system wherein the weakened biometric representation is included in a record for the target individual, 
wherein the constructing of a weakened biometric representation of the detailed biometric 
7. (Cancelled) 
8. (Currently Amended) The method as recited in Claim 1 where the lossy compressor is a Principal Component Analysis compressor.
9. (Currently Amended) Apparatus, comprising: 
a processor;
 computer memory holding computer program instructions executed by the processor for performing database maintenance, the computer program instructions comprising: 
program code, operative to obtain a detailed input biometric signal associated with a target individual; 
program code, operative to construct a weakened biometric representation of the detailed biometric signal such that the weakened biometric representation is designed to identify a plurality of individuals including the target individual by passing a strong biometric representation computed from the input biometric signal through a lossy compressor and then decompressing the representation; and 
program code, operative to enroll the target individual in a data store associated with the computer based security system wherein the weakened biometric representation is included in a record for the target individual, 
wherein the constructing of a weakened biometric representation of the detailed biometric signal is designed such that the weakened biometric representation does not uniquely identify an individual but identifies a plurality of individuals with similar biometric characteristics in a database.
14. (Currently Amended) The apparatus as recited in claim 9, 
15. (Currently Amended) A computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding 
 program code, operative to obtain a detailed input biometric signal associated with a target individual;
 program code, operative to construct a weakened biometric representation of the detailed biometric signal such that the weakened biometric representation is designed to identify a plurality of individuals including the target individual by passing a strong biometric representation computed from the input biometric signal through a lossy compressor and then decompressing the representation; and 
program code, operative to enroll the target individual in a data store associated with the computer based security system wherein the weakened biometric representation is included in a record for the target individual, 
wherein the constructing of a weakened biometric representation of the detailed biometric signal is designed such that the weakened biometric representation does not uniquely identify an individual but identifies a plurality of individuals with similar biometric characteristics in a database.
Allowable Subject matter
Claims 1-6 and 8-20 are allowed. 
Examiner’s comment
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record Smith (US 20050074147), Yoon (US 20160226985), Matsuoka (US 20140075528) and Trugenberger (US 20130004033) discloses a method for using an anonymized biometric representation of a target individual in a computer based security system, comprising: 
obtaining a detailed input biometric signal associated with a target individual; enrolling the target individual in a data store associated with the computer based security system wherein the weakened biometric representation is included in a record for the target individual, wherein the constructing of a weakened biometric representation of the detailed biometric signal is designed 
None of the prior arts of record alone or in combination teaches constructing a weakened biometric representation of the detailed biometric signal such that the weakened biometric representation is designed to identify a plurality of individuals including the target individual by passing a strong biometric representation computed from the input biometric signal through a lossy compressor and then decompressing the representation, in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Kong (US 20120082349): Method and apparatus for image generation from biometric data is disclosed herein. In a described embodiment, the biometric data is in the form of IrisCode and the method comprises constructing a graph of filter responses and bits which define the biometric data; comparing the bits with corresponding bits of reference graphs of a trained database to obtain an optimal graph.
Sanders (US 20160103833):
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        
/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498